Citation Nr: 1819767	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spine degenerative disc disease. 

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease. 

3.  Propriety of the assignment of a separate 10 percent rating for right lower extremity (RLE) radiculopathy.

4.  Propriety of the assignment of a separate rating for right upper extremity (RUE) radiculopathy, evaluated as 40 percent as of May 10, 2017. 

5.  Propriety of the assignment of a separate rating for surgical scar of the lumbar spine, evaluated as noncompensable as of October 17, 2016.  

6.  Propriety of the assignment of a separate rating for surgical scar of the cervical spine, evaluated as noncompensable as of May 17, 2017.  

REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, May 2011, and September 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In December 2015, the Board remanded the case, which, at the time, also included a claim for service connection for an acquired psychiatric disorder, for additional development.

While on remand, a September 2017 rating decision granted service connection for depressive disorder, and, as the full benefit sought on appeal has been awarded, such issue is no longer before the Board.  The September 2017 rating decision also granted a separate 40 percent rating for radiculopathy of the RUE, effective May 10, 2017.  While the Veteran did not enter a notice of disagreement with regard to the separate evaluation for his RUE radiculopathy, such issue is part and parcel of his claim of entitlement to an increased rating for his lumbar spine disability as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2017). 

Moreover, in September 2017, the AOJ assigned separate noncompensable ratings for surgical scars of the lumbar and cervical spine, effective October 17, 2016, and May 10, 2017, respectively.  The Board notes that the Veteran did not appeal with respect to the propriety of the assigned effective date and/or ratings for such issues; however, such issues are part and parcel of his claim for a higher initial rating for his lumbar and cervical spine disabilities and,thus, has been included on the title page of this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In this regard, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), which pertain to his lumbar and cervical spine disabilities.  (See September 2011 SSA/SSI Determination Letter).  Consequently, as such records may be relevant to the instant claim, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Finally, the Board finds that the claims pertaining to RUE and RLE radiculopathy and surgical scars are inextricably intertwined with the claims for increase ratings for the Veteran's lumbar and cervical spine disabilities and, thus, such claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




